Citation Nr: 1040995	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for Wolff-Parkinson-
White (WPW) Syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
January 1981 until retiring in January 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2009, the Board issued a decision denying two other 
claims the Veteran also appealed - for an initial rating higher 
than 30 percent for his gastrointestinal (GI) disability, 
including gastroesophageal reflux disease (GERD) and irritable 
bowel syndrome (IBS), status post cholecystectomy, and for an 
initial compensable rating for his sinusitis, status post 
septoplasty.  However, the Board remanded his remaining claim for 
an initial compensable rating for WPW Syndrome to try and obtain 
additional medical treatment records concerning this remaining 
claim.


FINDING OF FACT

The Veteran's latest statements indicate he has monthly 
palpitations due to his WPW Syndrome; however, the evidence of 
record does not show he has permanent atrial fibrillation or at 
least one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by electrocardiogram (ECG) or Holter monitor.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for 
the WPW Syndrome.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code (DC) 7010 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws, regulations, and cases, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist him 
in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

For a claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that he submit any evidence in his possession 
that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 
2008).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 



The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.  The Court also has since, in 
Vazquez-Flores v. Shinseki, No. 05-0355 (U.S. Vet. App. October 
22, 2010), in addressing the adequacy of notice pursuant to 38 
U.S.C. § 5103(a), found error in the Board's decision in that 
case as none of the documents of record informed the Appellant 
that he should submit evidence demonstrating the effect that 
worsening of his disability has on employment.  However, with 
regard to prejudice, the Court determined that, unlike a claim 
for service connection, providing inadequate or incomplete notice 
as to how to substantiate a claim for increased benefits does not 
necessarily mean that the claim would be denied.  Therefore, a 
shift of the Appellant's burden to demonstrate prejudice to the 
Secretary is unwarranted, unless notice is not provided at all.  
And in Vazquez, there was no indication from the Appellant that 
he was prejudiced by this notice error, and the Court found no 
prejudice demonstrated in the record.

Here, a letter satisfying the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2006.  That letter informed him of the evidence required 
to substantiate is appeal for a higher initial disability rating, 
as well as apprised him of his and VA's respective 
responsibilities in obtaining supporting evidence.

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and the claim since has been 
granted and he has appealed a downstream issue such as the 
initial disability ratings assigned, the underlying claim has 
been more than substantiated - it has been proven, thereby 
rendering § 5103(a) notice no longer required because the initial 
intended purpose of the notice has been served.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Rather, thereafter, once a 
notice of disagreement (NOD) has been filed, for example 
contesting a downstream issue such as the initial rating assigned 
for the disability, only the notice requirements for a rating 
decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control 
as to the further communications with the Veteran, including as 
to what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  And 
the RO has provided the Veteran the required SOC (also a SSOC) 
discussing the reasons and bases for not assigning a higher 
initial rating and citing the applicable statutes and 
regulations.  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 
5, 2004).

In any event, the Veteran also received Dingess notice apprising 
him of the downstream disability rating and effective date 
elements of his claim - initially in the August 2006 letter 
mentioned and, following the Board's remand, in an October 2007 
letter.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Moreover, since providing that additional Dingess notice, the 
RO/AMC has readjudicated the claim in the January 2009 and June 
2010 SSOCs - including considering any additional evidence 
received in response to that additional notice.  See again 
Mayfield IV and Prickett, supra.

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), private medical 
records, and VA treatment records - including the reports of his 
VA compensation examinations and made efforts to obtain the 
additional records cited in the Board's April 2009 remand of this 
claim.  The reports of the VA examinations, and the other 
evidence of record, contain the findings needed to properly 
adjudicate this claim, including insofar as assessing the 
severity of the disability at issue.  So another examination is 
not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 
526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Veteran has been informed on numerous occasions of the 
information necessary to substantiate his claim and has not 
provided the necessary paper work to obtain any additional 
records, including those cited in the Board's April 2009 remand.  
He failed to respond to the request for additional information 
needed to obtain these additional records, so only other VA 
outpatient treatment records were obtained instead.  38 C.F.R. 
§ 3.159(c) and (e).

While VA has a statutory duty to assist the Veteran in developing 
evidence pertinent to his claim, he also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).   

Furthermore, the Veteran has undergone VA examination subsequent 
to the reported procedures (radio ablation in February/March 2003 
and 2004), and the report of this additional VA examination 
provides the information needed to assess the severity of his 
disability according to the applicable rating criteria.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Thus, as there is no other indication or allegation that any 
other relevant evidence remains outstanding, which is obtainable, 
the Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.

II.  Determining Disability Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities (Rating Schedule), which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  But where, as here, the Veteran has 
timely appealed his initial rating following the granting of 
service connection, VA adjudicators also must consider whether to 
"stage" the rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Pursuant to applicable law and regulation, a 10 percent 
evaluation, for supraventricular arrhythmias is warranted where 
there is evidence of permanent atrial fibrillation (lone atrial 
fibrillation), or one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by electrocardiogram or Holter monitor.  38 C.F.R. § 
4.104, Diagnostic code 7010.

III.  Entitlement to a Higher (Compensable) Initial Rating for 
the WPW Syndrome

Based on findings in service (treatment, etc.) the September 2003 
RO decision that formed the basis of this appeal granted service 
connection for the WPW Syndrome effective February 1, 2003, and 
assigned an initial noncompensable, i.e., 0 percent disability 
rating under Diagnostic Code 7010.

The record contains a series of gastroenterology treatment 
records from McDill Air Force Base.  They show that, in December 
2002, the Veteran reported his history of a heart murmur and WPW 
syndrome.  He said he was undergoing ablation therapy.  A January 
2003 treatment record indicates that information should be given 
to his cardiologist.  A subsequent March 2003 record indicates 
he had undergone an ablation procedure three weeks prior.  

VA examination was conducted in August 2003.  The Veteran 
reported his medical history, noting that in the 1980s he had 
complained of recurrent chest pain.  Continued complaints and 
diagnostic testing eventually led to a diagnosis of WPW Syndrom.  
He also indicated that he had then recently undergone a 
radio ablation procedure to treat his palpitations, but that as 
he was still suffering from them and, therefore, that he may need 
to undergo a second procedure.  

Private medical records from the Medical Group of North Florida, 
however, dated between August 2004 and December 2005, show that 
on routine examinations conducted over the course of that year 
his heart was normal.  His heart had regular rate and rhythm 
without carotid brut.  

A February 2006 VA preventive health and patient examination 
report shows that he reported experiencing occasional 
palpitations.  On cardiovascular evaluation his heart continued 
to have regular rate and rhythm.  There were no rubs, gallops, 
chest pain, tightness, irregular heartbeat, or edema.  There was 
a 3/6 systolic ejection murmur (SEM).

During his May 2007 hearing at the RO before the Board (Travel 
Board hearing), the Veteran testified that he had been seen by a 
cardiologist in Tampa Bay, but not since 2004.  He said that he 
was now being treated, instead, by a cardiologist in Tallahassee.  
He indicated that his symptoms included palpitations (2-3 
monthly), loss of breath, and dizziness.  He was not on any 
prescribed medication at that time, but he anticipated that on an 
upcoming scheduled private cardiac evaluation, the evaluating 
private cardiologist would institute a medication regime.  He 
also reported a history of receiving emergent care on a couple of 
occasions.  He noted that after, his 2004 ablation, his physician 
suggested that he should follow up with additional medical care 
if he had an increase in symptoms.  But he had not had a cardiac 
evaluation since that ablation, some 3-4 years prior. 

The Board remanded this claim in October 2007, partly to have the 
Veteran reexamined to reassess the severity of his WPW Syndrome.  
He had this requested VA compensation examination in October 
2008.  The report indicates he mentioned the previous radio 
ablation in 2004 and acknowledged there had been a reduction in 
his symptoms since procedure.  Prior to that 2004 ablation, he 
had heart palpitations 7-9 times a month, but they had decreased 
to only about once monthly.  He stated that he was very active 
and would currently rate his metabolic equivalent at 7-9 heavy 
METS.  The examiner decided that no further cardiac testing was 
necessary based on the Veteran's known disease, his level of 
activity, and record system.  METS were evaluated by the 
information provided.  The Veteran denied any history of heart 
disease, angina, dyspnea, fatigue, dizziness, atrial 
fibrillation, or syncope.  He also denied a history of congestive 
heart failure, myocardial infarction, or rheumatic heart disease.  
At that time, he was not undergoing any therapy, treatment, or 
taking prescribed medication.  He denied that the heart 
palpitations caused any limitation of his activities of daily 
living.  On cardiovascular examination, there was regular rate 
and rhythm of his heart.  His pulse was 73.  There were no rubs 
or gallops.  The point of maximum impulse was misplaced. 

This evidence shows the Veteran has relatively minimal symptoms 
- including, even by his admission, only occasional heart 
palpitations, especially since the ablation in 2003/2004 that 
significantly reduced them.  Indeed, his WPW Syndrome 
has remained essentially asymptomatic since that ablation in 
2003/2004.

The Veteran nonetheless says that he continues to have monthly 
palpitations, despite that ablation, in addition to the stress 
and anxiety of never knowing if or when he may suffer from a more 
intense episode.  He can attest to factual matters of which he 
had first-hand knowledge, e.g., noticing an increase in his heart 
rate.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
But even so, the rating criteria require permanent atrial 
fibrillation or at least one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor for a compensable 
rating to be assigned.  And he has not established that he has 
this greater level of impairment so as to, in turn, warrant 
assigning a higher rating for his disability.  Following and as a 
result of the Board's April 2009 remand, VA attempted to assist 
him with his claim by obtaining records showing increased 
symptoms, but he has not been cooperative in obtaining this 
necessary additional information and evidence to support his 
claim for a higher rating.  So the Board is left to rate his 
disability based on the medical and other evidence already in the 
file.  38 C.F.R. § 3.655.  And for the reasons and bases 
discussed, this evidence does not show that a compensable rating 
is warranted under the applicable DC 7010.

The WPW Syndrome also has never met the requirements for a 
compensable rating at any time since the effective date of his 
award, to in turn warrant "staging" the rating under Fenderson.

There is no other DC pertaining to heart disabilities that would 
provide for a compensable rating in the circumstances presented 
as the evidence does not show any type of heart disease or 
myocardial infarction (DCs 7000-7008), sustained ventricular 
arrhythmias (7011), atrioventricular block (7015), 
heart valve replacement (7016), coronary bypass surgery (7017), 
implantable cardiac pacemaker (7018), cardiac transplant (7019), 
or cardiomyopathy (7020).  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of DC should be upheld if it is supported by 
explanation and evidence).  See also Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (indicating that any change in DC by a 
VA adjudicator must be specifically explained).

The claim for a higher, i.e., compensable initial rating 
therefore must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. §§ 4.3, 4.7.

IV.  Extra-schedular Consideration

When evaluating an increased rating claim, the Board may affirm 
an RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1), or it may reach such a conclusion on its own.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996).  

Here, the evidence does not show the Veteran's WPW Syndrome has 
caused marked interference with his employment, meaning above and 
beyond that contemplated by his schedular rating - albeit 
noncompensable, or that this disability has necessitated frequent 
periods of hospitalization.  For example, the record does not 
contain any documentation that he has lost an inordinate amount 
of time from his employment due to his service-connected 
disability or that it has hindered his ability to perform his 
duties.  Indeed, to the contrary, he even acknowledged as much, 
conceding his palpitations do not limit his activities.

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See, too, Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).  Moreover, most of the evaluation and treatment he has 
received for this disability has been on an outpatient basis, 
rather than as an inpatient, much less frequent inpatient.  In 
this circumstance, the Board is not required to refer this claim 
for extra-schedular consideration.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).


ORDER

The claim for an initial compensable rating for the WPW Syndrome 
is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


